Title: Tobias Lear to Henry Knox, 21 November 1792
From: Lear, Tobias
To: Knox, Henry

 

United States [Philadelphia] Novr 21st 1792

By the President’s command T. Lear has the honor to return to the Secretary of War the enclosed letter from the Governor of Virginia, which has been submitted to the President; and to transmit a letter which the President has received from the Representatives of the frontier Counties in the Gene[r]al Assembly of Virginia. The President requests that the Secretary will take the subject of the enclosed letters into consideration and report to him his opinion thereon.

Tobias Lear.Secretary to the president of the United States.

